DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, it is unclear how the rotatable annular element “is decoupleable from the pipe 
under rotation from the at least one connecting element when the at least one connecting element is integral with the hydraulic connector”, wherein, from the drawings, the rotatable annular element does not seem to be connected directly to the pipe.  Additionally, the drawings do not seem to disclose the connecting element as being integral with the hydraulic connector.  The recitation “when the at least one connecting element is integral with the hydraulic connector” makes it unclear if two different embodiments are being recited, one with an integral connecting element and one without an integral connecting element.  Clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-109209.
In regard to claim 1, JP ‘209 discloses a connection system for distributing water in a domestic system, comprising: 
i) a flexible pipe 1 having at least one end portion configured for connection to a hydraulic connector B; 
ii) at least one hollow insert 3c axially engaging said end portion of the flexible pipe 1, wherein said insert comprises: 
a flange-shaped head portion 3c abutting against a free end of said end portion of the pipe 1; a reinforcement portion 2 extending from the head portion 3c into the end portion of the pipe 1; 
iii) at least one annular bushing 3 mechanically clamped onto the end portion of the pipe 
1; and 
iv) at least one connecting element 11 fitted onto the end portion of the pipe and comprising a device 11c for connection to the hydraulic connector B.
In regard to claim 2, wherein the insert comprises a hollow pin 2i which extends from the head portion 3c in a direction opposite to the reinforcement portion 2, wherein a rotatable annular element 12 is rotatably fitted about said hollow pin 2i.
In regard to claim 10, wherein the insert comprises one or more annular teeth 2e axially spaced apart from one another along the reinforcement portion, which engage an inner wall of the pipe 1.
Claim(s) 1-2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collin et al. 2012/0117784.
In regard to claim 1, Collin et al. discloses a connection system for distributing water in a domestic system, comprising: 
i) a flexible pipe 80 having at least one end portion configured for connection to a hydraulic connector P; 
ii) at least one hollow insert 50  axially engaging said end portion of the flexible pipe 80, wherein said insert comprises: 
a flange-shaped head portion (sloped portion on 50 just below where 82 contacts 50, the sloped surface abuts the end of 80 in fig. 9) abutting against a free end of said end portion of the pipe 80; a reinforcement portion 50  extending from the head portion (sloped surface abutting the end of 80) into the end portion of the pipe 80; 
iii) at least one annular bushing 82 mechanically clamped onto the end portion of the pipe 
80; and 
iv) at least one connecting element 20 fitted onto the end portion of the pipe and comprising a device 40 for connection to the hydraulic connector P.
In regard to claim 2, wherein the insert comprises a hollow pin 52 which extends from the head portion in a direction opposite to the reinforcement portion, wherein a rotatable annular element 43 is rotatably fitted about said hollow pin 52, being decoupable from the pipe under rotation from the at least one connecting element 20.
	In regard to claim 7, the rotatable annular element houses a hydraulic sealing element 60.
	In regard to claim 8, the hydraulic sealing element comprises an o-ring 60.
	In regard to claim 9, the connecting element 20 internally comprises a seat for the annular element 43 (flange at the top of 43 is received within a recess at the top of 20).
In regard to claim 10, wherein the insert comprises one or more annular teeth 54 axially spaced apart from one another along the reinforcement portion 50, which engage an inner wall of the pipe 80.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘209.
JP ‘209 discloses a connection system as described above, where pipe 1 comprises an 
inner layer 1b, an intermediate fabric layer 1g and an outer layer 1d, but it is unclear as to the exact materials used to make the pipe, insert and rotatable element.  However, it would have been obvious to one of ordinary skill in the art to make the connection system of JP ‘209 from materials recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 4-6, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. 2012/0117784.
Collin et al. discloses a connection system as described above, but it is unclear as to the 
exact materials used to make the pipe, insert and rotatable element.  However, it would have been obvious to one of ordinary skill in the art to make the connection system of Collin et al. from materials recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/072883.
In regard to claims 11-13, WO ‘883 discloses a connection system for distributing water in a domestic system, comprising:
i) a flexible pipe having at least one end portion configured for connection to a hydraulic connector, wherein said end portion comprises a terminal co-molded with the pipe;
ii) at least one connecting element 3 fitted onto said end portion of the pipe provided with the terminal comprising a device 1 for connection to the hydraulic connector, wherein a rotating bushing 1comprises a guiding portion 3 inserted into the terminal and a flanged head 5 abutting against an edge of the terminal is inserted into the co- molded terminal (see fig. 3), wherein a flow limiter 15 is inserted into the co-molded terminal 3.
WO 03/072883 discloses a connection system as described above, but it is unclear as to the exact materials used to make the pipe, insert and rotatable element.  However, it would have been obvious to one of ordinary skill in the art to make the connection system of WO ‘883 from the materials recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP ‘533, Couty, Todd, Davidson, Wood and Blanchette disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679